DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure2 show(s) modified forms of construction in the same view.  (Elements 241 and 242 are optional). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freedman et al. (US 4,812,035).
With regard to claim 1, Freedman et al. disclose a method of performing progressive resolution refinement, the method comprising:

performing a first measurement with a relatively low resolution using modulated coherent light (producing and directing frequency and amplitude modulated beam towards a target, receiving portion of the reflected beam,   2nd col. lines 19-26) ;
processing the first measurement electrically to determine low-resolution locating information, the low-resolution locating information including a relatively low resolution estimate of a distance between a reference location and a current point (producing a first signal representative of approximate range to the target  2nd col. lines 26-30);
performing a second measurement with a relatively high resolution; and processing the second measurement electrically using the low-resolution locating information to enable the processing of the second measurement to determine high-resolution locating information, the high-resolution locating information including a relatively high resolution estimate of the distance between the reference location and the current point (producing a second signal representative of approximate range to the target , providing an accurate range 2nd col. lines 35-45).
With regard to claim 2, the coherent light from the CW laser (20) is frequency modulated (by frequency driver 82), split at beamsplitter (31)  into a reference(L.O.)  beam and a detection beam. A beat signal which is an electrical result of the mixing of the reference beam and a reflected beam of the detection beam  from the current target  point( 3rd col.  lines 19-30). The frequency range over which the beat frequency is reduced to enable the processing of the second measurement  (11th col. lines 56-68 and 12th col. lines 1-4).
With regard to claim 3, the coherent light from the CW laser  (20) is amplitude  modulated over time (AM modulator  94 and AM driver 92) .   A reference signal is formed from a split portion of the light (at beamsplitter (31) from the CW laser. The phase difference between the reference signal  and the reflected beam from the current target  point is measured (1st col. lines 17-25).

Information Disclosure Statement
The information disclosure statement filed on June 8, 2020 has been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Moran discloses a dual (high and low) detector LIDAR system and method.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	
/ERIC L BOLDA/               Primary Examiner, Art Unit 3645